DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 07/11/2022 and the IDS’s filed 06/03/2020 and 07/11/2022.

Applicant’s election without traverse of Group I, claims 22-35 in the reply filed on 07/11/2022 is acknowledged.
In light of the amendments, Applicant identifies claims 22, 31, 32, 39, and 41-51 as being in the elected Group I.  However, it should be noted that claim 39 is not in Group I and will be withdrawn from further consideration as it is directed to a method of sorbing carbon dioxide and not a sorption composition.
Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claims 22, 31-32, 36-39, 41-51 are pending.  Claims 22, 31-32, and 41-51 are being examined.  Claims 1-21, 23-30, 33-35, and 40 are canceled.  Claims 36-39 are withdrawn from further consideration as being directed to non-elected inventions.  Claims 22, 31, 32 are amended and claims 41-51 are newly added with no new subject matter being introduced.

Allowable Subject Matter
Claims 32, 41-49, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites “compound defined Formula A3”; however a compound defined by Formula A3 is not recited in the claim.  It is unclear as to whether the formula recited in claim 50 is “Formula A3” or not. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2013/0047849 A1).
Considering claims 22 and 31, Zhang teaches a sorption composition comprising a stabilized porous material comprising a stabilized compound, wherein the stabilized compound is derived from a polyamine compound wherein at least two reactive amine moieties of the polyamine compound are interlinked via a molecular tie linker which forms a molecular bridge between the at least two reactive amine moieties and the polyamine is selected from the group consisting of a polyamine cage, a polyamine macrocycle, and a polyamine framework (Zhang, [0008]-[0013], [0077]-[0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734